UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2011. OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 Commission file number: 0-22187 RENAISSANCE LEARNING, INC. (Exact name of registrant as specified in its charter) Wisconsin 39-1559474 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2911 Peach Street P.O. Box 8036 Wisconsin Rapids, Wisconsin (Address of principal executive offices) 54495-8036 (Zip Code) (715) 424-3636 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer o Accelerated filer þ Non-Accelerated filero Smaller reporting companyo Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Outstanding at Class APRIL 29, 2011 Common Stock, $0.01 par value RENAISSANCE LEARNING, INC. INDEX TO FORM 10-Q FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2011 PART I - FINANCIAL INFORMATION Page Item 1. Financial Statements Condensed Consolidated Balance Sheets at March 31, 2011 and December 31, 2010 1 Condensed Consolidated Statements of Income for the Three Months Ended March 31, 2011 and 2010 2 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2011 and 2010 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 14 PART II - OTHER INFORMATION Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 6. Exhibits 16 Index PART I - FINANCIAL INFORMATION Item 1.Financial Statements RENAISSANCE LEARNING, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) (In Thousands, Except Share and Per Share Amounts) March31, December31, ASSETS Current assets: Cash and cash equivalents $ $ Investment securities Accounts receivable, less allowance of $1,309 and $1,289, respectively Inventories Prepaid expenses Income taxes receivable - Deferred tax asset Other current assets Total current assets Investment securities Property, plant and equipment, net Deferred tax asset Goodwill Other intangibles, net Capitalized software, net 93 Other non-current assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Deferred revenue Payroll and employee benefits Income Taxes Payable - Other current liabilities Total current liabilities Deferred revenue Deferred compensation and other employee benefits Income taxes payable Other noncurrent liabilities Total liabilities Shareholders' equity: Common stock, $.01 par; shares authorized: 150,000,000; issued: 34,736,647 shares at March 31, 2011 and December 31, 2010 Additional paid-in capital Retained earnings Treasury stock, at cost: 5,429,593 shares at March 31, 2011; 5,451,319 shares at December 31, 2010 ) ) Accumulated other comprehensive loss ) ) Total shareholders' equity ) ) Total liabilities and shareholders' equity $ $ See accompanying notes to condensed consolidated financial statements. - 1 - Index RENAISSANCE LEARNING, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (unaudited) Three Months Ended March 31, (In Thousands, Except per Share Amounts) Product revenue: Subscription $ $ Non-subscription Service revenue: Subscription Non-subscription Total revenue $ $ Cost of sales: Products $ $ Services Total cost of sales Gross profit Operating expenses: Product development Selling and marketing General and administrative Total operating expenses Operating income Other (expense) income, net ) Income before taxes Income tax Net income $ $ Earnings per share: Basic and diluted $ $ Cash dividends declared per share $ $ See accompanying notes to condensed consolidated financial statements. - 2 - Index RENAISSANCE LEARNING, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Three Months Ended March31, (In Thousands) Reconciliation of net income to cash flows from operating activities: Net income $ $ Adjustments to arrive at cash (used) provided by operating activities: Depreciation and amortization Amortization of investment discounts/premiums 29 27 Share-based compensation expense Deferred income taxes ) Change in assets and liabilities, excluding the effects of acquisitions and divestitures: Accounts receivable 57 Inventories ) Prepaid expenses ) ) Income taxes Accounts payable and other liabilities Deferred revenue ) ) Other 84 ) Net cash (used) provided by operating activities ) Cash flows from investing activities: Purchase of property, plant and equipment ) ) Maturities/sales of investment securities Capitalized software development costs ) - Net cash provided by investing activities Cash flows from financing activities: Excess tax benefits from share-based payment arrangements 8 6 Dividends paid ) ) Purchase of treasury stock ) ) Net cash used by financing activities ) ) Net change in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes to condensed consolidated financial statements - 3 - Index RENAISSANCE LEARNING, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 1. Consolidation The condensed consolidated financial statements include the financial results of Renaissance Learning, Inc. (Renaissance Learning) and our subsidiaries (collectively, the “Company”).All significant intercompany transactions and accounts have been eliminated in consolidation. 2. Basis of Presentation The condensed consolidated financial statements reflect all adjustments (consisting only of normal recurring adjustments) which are, in our opinion, necessary for a fair presentation of the results of the interim periods, and are presented on an unaudited basis. These financial statements should be read in conjunction with the financial information contained in our Annual Report on Form 10-K for the year ended December 31, 2010, as amended, (“2010 Annual Report”), which is on file with the U.S. Securities and Exchange Commission (the “SEC”). The results of operations for the three month periods ended March 31, 2011 and 2010 are not necessarily indicative of the results to be expected for the full year. 3. Earnings Per Common Share Basic earnings per common share (“Basic EPS”) is computed by dividing net income by the weighted average number of common shares and participating securities outstanding during the period. Participating securities include unvested restricted stock awards that have a nonforfeitable right to dividends or dividend equivalents. Common shares and participating securities issued or reacquired during the period are weighted for only the portion of the period during which they were outstanding. Diluted earnings per common share (“Diluted EPS”) has been computed based on the weighted average number of common shares and other participating securities outstanding, increased by the number of additional common shares that would have been outstanding if the potentially dilutive stock option shares and non-participating restricted stock awards had been issued. The computation of Diluted EPS does not assume conversion, exercise, or contingent issuance of securities that may have an antidilutive effect on earnings per share (“Antidilutive Securities”).Antidilutive Securities include: (i) stock options with an exercise price greater than the average market price for the period, (ii) non-participating restricted stock awards with a grant price greater than the average market price for the period, (iii) non-participating restricted stock awards with unearned compensation costs attributable to future service which exceed the average market price for the period, and (iv) in a period with a loss, all stock options and non-participating restricted stock awards.For the three months ended March 31, 2011 and 2010, the number of Antidilutive Securities was 503,161 and 596,817, respectively. Weighted average shares outstanding and earnings per share: Three Months ended March 31, Basic weighted average shares outstanding Dilutive effect of non-participating restricted shares Diluted weighted average shares outstanding Earnings per share, basic and diluted $ $ 4. Comprehensive Income Our comprehensive income includes net income and foreign currency translation adjustments.For the quarters ended March 31, 2011 and 2010, comprehensive income was $5.5 million and $5.8 million, respectively. - 4 - Index 5. Goodwill and Other Intangible Assets All of our goodwill is related to the Educational Software and Services segment.Under Generally Accepted Accounting Principles in the United States (“US GAAP”), goodwill is not amortized and we assess goodwill annually, as of December 31, for impairment by applying a fair value-based test. Other intangibles consist of customer relationships related to an acquisition we made in 2005.The customer relationships intangible asset is amortized over its useful life of ten years, on the declining balance method.For the three months ended March 31, 2011and 2010, amortization expense related to the customer relationships intangible was $41,000 and $50,000, respectively. Customer Relationships (In Thousands) March31, December31, Gross amount $ $ Accumulated amortization ) ) Net carrying value $ $ 6. Uncertain Tax Positions During the first quarter of 2010, we settled a state income tax dispute. This resulted in the recognition of $1.1 million in tax benefits related to prior years which had been carried on our balance sheet at December 31, 2009 as non-current income taxes payable. 7. Equity Compensation We value restricted stock awards at the closing market price of our common stock on the date of grant.We granted restricted stock awards for 23,550 units during the three months ended March 31, 2011, and granted restricted stock awards for 28,279 units during the three months ended March 31, 2010.The exercise prices for our stock option grants are equal to the fair market value of our common stock on the date the options were granted.There were no options to purchase our stock granted during the three months ended March 31, 2011 and March 31, 2010. As of March 31, 2011, the total unearned compensation related to share-based compensation awards, net of estimated forfeitures, was $2.1million, which will be amortized as expense over the weighted average remaining period of 2.4years. For the three months ended March 31, 2011 and 2010, total share-based compensation expense was $0.5 million and $0.5 million, respectively. A summary of restricted stock award activity for the three months ended March 31, 2011 is as follows: Unvested Restricted Stock Awards Units Weighted average grant date fair value Aggregate intrinsic value Balance at January 1, 2011 $ $
